SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1275
CA 14-00902
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, LINDLEY, AND DEJOSEPH, JJ.


SADE WATSON, PLAINTIFF-APPELLANT,

                     V                                              ORDER

KIBLER ENTERPRISES, ARTHUR BECKER, JR., MICHAEL
BECKER, MARK BECKER, DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


ATHARI & ASSOCIATES, LLC, NEW HARTFORD (MO ATHARI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

DAMON MOREY LLP, BUFFALO (AMY ARCHER FLAHERTY OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Erie County (Jeremiah J. Moriarty, III, J.), entered February
4, 2014. The order and judgment, among other things, granted the
cross motion of defendants Kibler Enterprises, Arthur Becker, Jr.,
Michael Becker and Mark Becker for summary judgment, dismissed the
complaint against those defendants, and denied the motion of plaintiff
for summary judgment.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated in the
decision at Supreme Court.




Entered:   January 2, 2015                        Frances E. Cafarell
                                                  Clerk of the Court